 LOC. 1197, COMMUNICATIONSWORKERSLocal 1197,CommunicationsWorkers of America,AFL-CIO (Western Electric Company,Inc.)andPaul Sayko,Jr. Case 3-CB-1902March 6, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn November 2, 1972, Administrative Law JudgeIrvingM. Herman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local 1197, Commu-nicationsWorkers of America, AFL-CIO, Syracuse,New York, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.DECISIONSTATEMENT OF THE CASEIRVINGM. HERMAN, Administrative Law Judge: Thiscasewas tried" before me at Syracuse, New York, onSeptember 12, 1972. The charge was filed by Paul Sayko,Jr.,an individual, on June 30, 1972, and the complaintissuedAugust 8. The primaryissue iswhether Respon-dent's disciplining of certain of its members, employees ofWestern Electric Company (the Employer), for crossing apicket line of a sister local violated Section 8(b)(1)(A) ofthe National Labor Relations Act, as amended (29 U.S.C.,Sec. 151,et seq.), herein called the Act.Upon the entire record,' and after due consideration ofthe briefs filed in behalf of the General Counsel and theRespondent, I make the following:On October 16, 1 issued an Order to Show Cause(which is herebyreceived in the recordasALJExh. I) why the transcript of the hearingFINDINGS ANDCONCLUSIONS1.THE BUSINESSOF THE EMPLOYER229The complaintalleges, the answer admits, and I find thattheEmployer is a New York corporation,maintainingmanufacturing plants and other facilities in various States,including a service facility in Syracuse, New York, where itis engaged in the repair, distribution and installation oftelephone communication equipment; that during the pastyear the Employer's purchases and deliveries directly fromother States exceeded the value of $1 million; and that theEmployer is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.11.THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find thatRespondent is a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The FactsThe basic facts are not in dispute. Following a brief workstoppage over renewal of the national agreement betweentheEmployer and Respondent's parent Internation(CWA), the employees represented by Respondent (some500) returned to work whena settlementwas reached inmid-July 1971. A few dayslater, however, on July 23, saidemployees again failed to report for work and remainedout until February 17, 1972, observing a picket lineestablished by Local 1123 of the same InternationalagainstNew York Telephone Company which occupies space atthe samelocation leased to it by the Employer.The Employer's contract with CWA, admittedly bindingonRespondent throughout the period of the strike,contains the following no-strike clause:ARTICLE 40MAINTENANCE OF WORK OPERATIONS1.There shall be no lockouts, strikes, work stoppagesor slowdowns during thelifeof thisAgreement. Noofficer or agent of the Union or the Company shallauthorize, instigate or condone any such activity. Noemployee shall participate in any such activity. TheCompany shall have the right to take disciplinaryaction, other than termination of employment, againstany employee participating in a violation of theforegoing. The Company, upon written- notice to theUnion, shall have the right to suspend or terminate theprovisions of Article 26-Union Security, and Article27-Payroll Deduction of Union Dues, with respect toany or all Locals in the event of a violation of theshould not be corrected in certain respects. No good cause to the contraryhaving been shown, such corrections are hereby ordered made.202 NLRB No. 45 230DECISIONS OF NATIONAL LABORRELATIONS BOARDforegoing by a Union Officer or Representative unlessprompt and effective corrective action is taken.2In the course of this 7-month strike the Employer hadseveralmeetingswithRespondent's president, JosephBlair,and informed Blair that it considered observance ofLocal 1123's picket line to be in violation of the no-strikeclause in article 40. Blair took the position that the contractdid not preclude Respondent's cessation of work because itwas not the striking local and the CWA constitutionforbade members of one local to cross the picket line ofanother local.3 Blair testified without contradiction that onthree occasions (1957, 1968, and 1969) Respondent-repre-sented employees of the Employer honored the picket linesof varying duration of sister locals with no reprisal by theEmployer, while a 1-day stoppage conducted by Respon-dent itself in 1969 resulted in a 2-month suspension of thedues checkoff pursuant to article 40 of the contract. Blairfurther testified without contradiction that the Employertook no reprisal action against those employees whoobserved the instant picket line maintained by Local 1123.At some time during this strike a number of employeeswho belonged to Respondent crossed the picket line toreturn to work. Internal union disciplinary proceedingswere instituted therefore against the four employees namedin the instant charge, Paul Sayko, Jr., Walter Penwarden,Joseph F. Bach, and Donald D. Michaels. They receivednotice thereof by letter dated November 26, 1971. OnMarch 15, 1972, the cases were noticed for trial March 27.The employees did not appear, and on June 21 the caseswere rescheduled for June 26, on which date the individu-alswere triedinabsentia.4They were convicted, finedvarious amounts,5 and expelled from the Union .6Subsequent to the institution of the intraunion proceed-ings but prior to the trials and convictions, Respondentreceived certain communications from the Internationalconcerning such proceedings. As early as December 10,1971, Vice President Morton Bahr dispatcheda memoran-dum to the presidents of all sales and installation locals ofCWA noting the Employer's circulation of "an NLRBdecision which stated that a local union respecting the linesof a sister local could not imposefines ona member whowent to work if the contract covering that workercontained a no-strike clause," and quoting the Internation-al's general counsel, Koons, as follows:Since Sales and Installation contracts contain no-strikeclauses,Locals of these bargaining units would fallwithin the prohibition of the above ruling. The fining orthreatening to fine members who cross picket lines towork would constitute unfair labor practices.Respondent nevertheless proceeded with its cases, as setforth above, and on March 22, 1972, National Director F.J.Novotny wrote to Respondent PresidentBlairand to the2The identical clause appeared in all prior contracts between the partiesat least since 19523The constitutional provision so relied on specifies the followingconduct as one of numerous offenses listed in art XIX, sec 1,forwhichmembers may be fined, suspended or expelled, °(e) Working without properUnion authorization, during the period of a properly approved strike in orfor an establishment which is being struck by the Union or local "4These were the only members actually tried by Respondent, although58 other members of the unit have been charged with similar violations ofartXIX of the CWA constitution5The amounts ranged from $2,025 to $2,502, the formula being thepresidents of three other locals, informing them that inaccordance with his previous letter of March 77 this matterhad been referred to International President Beirne andGeneral Counsel Koons, and that he had since beenadvised by Koons that any fines or threats on the premiseswould violate the Act. And, reminding the addressees ofVicePresidentBahr'spriormemorandum, Novotnyconcluded:Therefore, in view of the above advice received fromLegal Counsel Koons,I am directingyou to cease and/or retract any action connected with the fining orsuspensions of members in the Sales Unit, who crossedPicket Lines during the New York Telephone Strike.As noted above, Respondent ignored this explicit directive.B.AnalysisThe above facts clearly establish Respondent's imposi-tion of severe disciplinary measures against certain of itsmembers to compel their adherence to its policy ofhonoring Local 1123's picket line. In light of the broadstrikeprohibition in article 40 of the contract with theEmployer, such conduct on its face runs afoul of theBoard'sNational GrindingWheeldoctrine.8Respondentargues, however, first, thatNational Grindingisbad law(though it disclaims any attempt to persuade me, asdistinguished from the Board, to upset Board precedent);and, second, that the instant case is distinguishable fromNational Grindingdespite the breadth of the prohibitorylanguage (which it concedes to be no less proscriptive thanthat inNational Grinding)because the same section ofarticle 40 goes on to provide for action by the Employer inthe event of a violation, and the Employer's inaction bothduring the instant strike and historically in similarsituations in contrast to its action in response to Respon-dent's own strike in 1969 shows that the prohibition wasnot intended to apply to work stoppages resulting fromhonoring a sister local's picket line. The argument lacksmerit.Ido not find the Employer's conduct to amount toanything more than forbearance in situations where itsunderlying quarrel was with another union. The weaknessin Respondent's position is perhaps best demonstrated byitsrelianceon the the Employer's steadfast position,enunciatedrepeatedly, that Employer's inactionduring theinstant strike. In the face of this strike was a breach ofarticle 40,itdefies reason to attribute its failureto applythe sanctions provided by that article to an acquiescence intheoppositeposition.Significantly,article35 of thecontract provides:hourly rate from the individual's return to work until the termination of thestrike, less $100 per week,an amount assumed as New York Stateunemployment benefits at$75 per week plus $25 strike benefits payablefromthe CWA defense fund6Respondent,noting that the employees did not invoke the appellateprocedures provided by the CWA constitution, makes no argument basedthereonrNotin the record8Local12419, Dist 50, United Mine Workers (National Grinding WheelCo), 176 NLRB 628 LOC. 1197, COMMUNICATIONSWORKERS231INTERPRETATIONSInterpretations of the provisions of this agreementmutually agreed upon by the Company and theInternational shall be reduced to writing and signed bythe authorized representatives of both parties.As already noted, not only has the Employer never agreedeither in writing or orally to any interpretation of article 40at odds with its plain language,9 but the International (thecontracting party as well as the recognized exclusivebargaining representative) shares the Employer's view as tothemeaning of the contract and indeed so advisedRespondent repeatedly.10Iaccordingly find that Respondent violated Section8(b)(1)(A) of the Act by levying fines against, and expellingfrom membership, the four employees named in the chargeand by filing intraunion charges against 58 other employ-ee-members,11 in order to force adherence to Respondent'spolicy of honoring a sister local's picket line contrary to theclear language of the contract.Local 12419, United MineWorkers (National Grinding Wheel Co.), supra.A final point "suggest[ed]" but not argued by Respon-dent deserves mention, i.e., the applicability ofCollyerInsulatedWire,192 NLRB No. 150. The grievance-arbitra-tion procedures provided by the contract read, in pertinentpart:ARTICLE 6GRIEVANCE PROCEDURE1.To provide for the expeditious and mutuallysatisfactory settlement of questions arising with respecttowages, hours of work and other conditions ofemployment, the procedures hereinafter set forth shallbe followed:2.The International delegates to each of its Locals atthe Company's Service Centers the right to discuss allgrievances initiated by the employees who are withinthe respective jurisdiction of the Locals.3.Any employee or group of employees having agrievance may, within sixty (60) days following the dateof the alleged unjust action, have a Local Representa-tive take up the matter with Local Management duringnormal working hours. Ordinarily, Local Representa-tives shall take up grievances first with the employee'simmediate supervisor; however, exceptional cases maybe referred directly to higher levels of Local Manage-ment. In these exceptional cases at least two (2) LocalRepresentatives shall be present.9The contractlanguage mustbe deemed to have been entered into withknowledge of theNational Grindingdecision which had come down over 2years earlier10Respondentrenews inits brief the objection it raised at the hearing tothe admissionof theinternational'smessagestransmitting such advice Itargues thatthe statementscontained in that exhibit are only what they represent tobe, interpretationsof the Act in respect to the commission of an unfairlabor practice . . [Tlhe state of Respondent's officers (sic) collectiveminds-what they were advised was or was not legal-hardly disposesof thequestionpresented by this case In other words, the Administra-tiveLaw Judge, and subsequently the Board, will determine whetherthere was a violation based upon this record, and not based uponanother's opinion3.1 It is recognized that the Local Representatives mayprocess a grievance on behalf of an employee or groupof employees even though such employees do notinstigate the grievance.3.2 Local Management will not, during the course ofthegrievance procedure, discuss the subject of agrievance with the employee or employees involvedunless a Local Representative is present. This prohi -bition shall not apply in the case of grievances initiatedin accordance with Paragraph 12 of this Article unlessand until the employee or employees involved notifyLocalManagement that the grievance has beentransferred to the Local for processing.4.When grievances are not settled satisfactorily withthe immediate supervisor or higher levels of LocalManagement, the grievance may be referred to theLocal Bargaining Committee.6.If,after the grievance has been presented to theLocalBargainingCommittee, it is not settled to thesatisfactionof the Local, the Local may transferjurisdiction over the grievance to the Master Bargain-ing Committee. A letter to that effect shall be writtenby the Local to the Bargaining Agent of LocalManagement. The Local and Local Management shallthereupon prepare,signand exchange separate state-ments containing matters each considers pertinent tothe proper consideration of the grievance, including butnot necessarily limited to the following:(a)Exact nature of the grievance, and specificadjustment desired by the Local.ss*ss9.Neither the Company nor the International shalladvance any argument or evidence not contained in thestatement prepared and signed by the Local and LocalManagement, as provided for in Paragraphs 6 and 7 ofthis article.ss*ss10.The Company shall render its decision in writingwithin ten (10) days after the Signing Representativehasgiven the Bargaining Agent notice that theInternational's presentation has been completed.ss*aa12.Nothing contained in this Agreement shall de-The objection is again denied it misses the point completely Thedocuments are relevant not as opinions of what constitutes an unfair laborpractice but as declarations by the contracting party that representedRespondent in the negotiations as to'the meaning of the clause in questionitisparadoxical for Respondent to rely on equivocal conduct by theEmployer to modify the plain language of the contract while objecting tothe unequivocal interpretation by its own contracting party consonant withthat language11Although not alleged in the complaint, the 58 other cases werestipulated into the record,and the issues are "closely related" if notidentical, those charges evidently being held in abeyance pending theoutcome of the instant caseSee Lake County, Indiana, Carpenters (Tonn &Blank, Inc),182 NLRB 233, In1,Associated Mills, Inc,190 NLRB No. 8(TXD, In 15) 232DECISIONS OF NATIONALLABOR RELATIONS BOARDprive any individual employee or group of employeesof the right at any time to present grievances, ,and tohave such grievances adjusted without the interventionof a Union Representative, as long as the adjustment isnot inconsistent with the terms of this Agreement. Inthese cases, the Local Representative shall be given theopportunity to be present when final adjustments aremade.. . .But even if,arguendo,this procedural obstacle were notdeemed insuperable, the case would still not be controlledbyCollyerbecause as we have seen, "the General Counsel'sinterpretation is ...compelled by the language" of theclause in question (cf.Brotherhood of Teamsters & AutoTruck Drivers Local No. 70, etc,198 NLRB No. 4) which,under article 7, paragraph 2, of the contract, the arbitratorwould "have no authority to alter or modify."*ARTICLE 7ARBITRATIONIf the International and the Company fail to settleby negotiation any differences arising with respect tothe interpretation of this Agreement, or the perform-ance of any obligation hereunder,(a) Provided that such dispute is not excludedfrom arbitration by other provisions of thisAgreement;(b)Provided that such dispute does notinvolve a case in which the determination of thematter is within the judgment or discretion of theCompany;(c)Provided that the grievance procedures asto such dispute have been exhausted; suchdifferences shall be referred, upon written de-mand of either party given not later than sixty(60) days following the date of final answer in thegrievance procedure, to an impartial Arbitratormutually agreeable to both parties.2.The Arbitrator shall have no authority to alter ormodify the provisions of this Agreement. . . . Anydecision made in compliance with the foregoing shallbe final and the parties agree to abide by such decision.There are at least two reasons whyCollyeris inapplicablehere.The arbitrationmachinery established under theforegoing provisions appears to be the culmination of thegrievance procedure which in turn is available to individualemployees only against the Employer, not against theirlocals. If the sole obstacle to deferral here were thediversity of interests between Respondent and the employ-ees (cf.KansasMeat Packers, a Division of Aristo Foods,Inc.,198 NLRB No. 2), that difficulty might be overcomeby the harmony of interests between employees andemployer with the consequent likelihood that the Employerwould adequately represent them (cf.NationalRadioCompany,198NLRB No.1;International Harvester Co.,IndianapolisWorks,138 NLRB 923, 928).12 But the morebasic problem here, indicated above, resides in the failureof the contract to contemplate a grievance on behalf ofemployees against their bargaining representative or itsconstituents.12 It is noted, however, that inNational Radio,the union, whose interestwas found to coincide with that of the employee, was not only the chargingparty but had already instituted a grievance proceeding on his behalf13 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,CONCLUSIONS OF LAW1.Western Electric Co., Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By instituting disciplinary proceedings against PaulSayko, Jr.,Walter Penwarden, Joseph F. Bach, Donald D.Michaels, and 58 other members of Respondent forcrossingLocal 1123's picket line, and by fining andexpelling the aforesaid four named individuals, Respon-dent has violated Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist therefrom and to refrain from any like orrelated infringement upon the Section 7 rights of itsmembers. In order to effectuate the policies of the Act, Ishall also recommend rescission of the fines and expulsionsand the withdrawal of all pending intraunion chargesthrough the same means of communication employed inthe commission of the unfair labor practices found; as wellas the usual posting of notices.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following: 13ORDERRespondent, Local 1197, Communications Workers ofAmerica, AFL-CIO, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Fining, expelling, orinstitutingdisciplinary proceed-ings against any of its members for crossing a sister local'spicket line as long asit isbound by the current collective-bargaining agreement between Communications Workersof America, AFL-CIO, and Western Electric Company,Inc., or any other contractcontaininga provision of likeeffect to article 40, paragraph 1, thereof.(b) In any like or related manner restraining or coercingitsmembers in theexerciseof their rights guaranteed bySection 7 of the Act.conclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes LOC. 1197, COMMUNICATIONSWORKERS2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Rescindall finesimposed and all expulsion ordersentered against Paul Sayko, Jr., Walter Penwarden, JosephF. Bach, and Donald D. Michaels.(b)Withdraw all disciplinary proceedings pendingagainst any member of Respondent for crossing a picketline established by Local 1123, Communications Workersof America, AFL-CIO.(c)Notify all members directly concerned in subpara-graphs (a) and (b) of this subparagraph 2, through the samemeans of communication employed in instituting andifnplementing the disciplinary proceedings against them, ofthe steps taken to comply herewith.(d) Post at its offices located at Syracuse, New York, andat all places where it customarily posts notices to itsmembers, copies of the attached notice marked "Appen-dix." 14 Copies of said notice, on forms provided by theRegional Director for Region 3, after being duly signed byan authorized representative of Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toitsmembers are customarily posted. Reasonable steps shallbe taken to'insure that said notices are not altered, defacedor covered by any othermaterial.(e)Notify the Regional Director in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fine, expel, or institute disciplinaryproceedings against any of our members for crossing a233sister local's picket line as long as Local 1197 is boundby the existing collective-bargaining agreement be-tween CWA and Western Electric Company, Inc., orany other contract contaming a provision to the sameeffectasarticle40,paragraph 1, of the existingagreement.WE WILL NOT in any like or related manner restrainor coerce our members in the exercise of their rightsguaranteed by Section 7 of the Act.WE WILL rescind all fines imposed and all expulsionorders entered against Paul Sayko, Jr., Walter Penwar-den, Joseph F. Bach, and Donald D. Michaels.WE WILL withdraw all disciplinary proceedingspending against any of our members for crossing apicket line established by Local 1123, CWA.WE WILL notify Paul Sayko, Jr., Walter Penwarden,Joseph F. Bach, Donald D. Michaels, and all othermembers againstwhom disciplinary proceedings havebeen instituted because of their crossing Local 1123'spicket line, in the same way that we notified them ofthe institution of those proceedings and of adverseaction taken therein, that we are withdrawing all suchproceedings and rescinding all such adverse action.DatedByLOCAL 1197,COMMUNICATIONSWORKERS OF AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date`of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 9th Floor, Federal Building,111 - WestHuron Street, Buffalo, New York 14202,Telephone 716-842-3100.